

Exhibit 10.5


TERMINATION AGREEMENT


This Termination Agreement (the “Agreement”) is made and entered into as of May
17th, 2009, by and between Cherry Tankers Ltd., a company with its principle
place of business at 6 Maskit St. Herzliya, Israel (“Licensor”), and
Cherry Tankers Inc., a company with its place of business at 615 South DuPont
Highway, Dover, Delaware, Country of Kent (“Licensee”). Each of the Licensor and
the Licensee, a “Party”, and collectively, the “Parties”.


WHEREAS, the Parties have entered into that certain License Agreement, dated
November 27th,  2007 (the “License Agreement”); and


WHEREAS, the Parties wish to terminate the License Agreement according to the
terms and conditions set forth below;
 
NOW, THEREFORE, in consideration for the promises, representations, covenants
and undertakings set forth herein, the parties hereto hereby agree as follows:
 
1.          Definitions.  All terms not otherwise defined herein, shall have the
meaning ascribed to them in the License Agreement.
 
2.          Termination of License Agreement. Notwithstanding section 9.1 to the
License Agreement, the Parties hereby terminate the License Agreement, effective
as of the date hereof (the “Effective Date”).
 
3.          Consequences of Termination.
 
3.1          As of the Effective Date the License shall terminate and Licensee
shall immediately cease manufacturing, promoting, distribution, sales and
marketing of the Product.


3.2          Licensee hereby confirms that it has returned to Licensor all
Confidential Information and/or any such tangible property representing the
Confidential Information and all copies thereof and that it has erased/deleted
any such Confidential Information held by it in electronic form.
 
3.3          By affixing its signature below, each of the Parties hereby
confirms that it has no, and it hereby waives, any claim and/or contention of
any kind and type that it has, may have or shall have against the other Party,
its officers, directors, shareholders, employees and/or advisors, with respect
to the License Agreement and/or the termination thereof; and hereby releases all
of the abovementioned
from any such claim or alleged claim.
 
4.          Non-Competition. Licensee hereby covenants that for a period of
twelve (12) months following the Effective Date Licensee will not engage,
directly or indirectly, in any capacity whatsoever, whether independently or as
part of any kind of joint venture, cooperation and/or as a service provider or
otherwise, through any corporate body and/or with or through others, in any
activity in the shoes and/or orthopedic industry and/or otherwise in an activity
competing directly with the products of Licensor as currently being developed
and manufactured.
 
5.          Miscellaneous. (i) Governing Law - This Agreement shall be governed
by and construed in accordance with the laws of the state of New York. The
courts of the city of New York shall have sole and exclusive jurisdiction and
venue over any dispute related to this Agreement and both parties herby consent
to such jurisdiction and venue. Both parties herby mutually agree that the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods, 1980, shall not apply to this Agreement and to their engagement.
(ii) Entire Agreement - This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
IN WITNESS WHEREOF the parties have signed this Termination Agreement as of the
date first hereinabove set forth, by their authorized representatives, in two or
more counterpart, which may be faxed counterparts, each of which shall be deemed
an original, and together, an original instrument.
 
[sig105.jpg]


--------------------------------------------------------------------------------

